Citation Nr: 1628086	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-18 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of right fibula fracture and resection of the benign tumor of the right fibular head.

2.  Entitlement to an evaluation in excess of 10 percent for tender scar, residual of surgery to the right leg.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected residuals of right fibula fracture. 

5.  Whether new and material evidence has been received to reopen the claim of service connection for a back disorder.

6.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected residuals of right fibula fracture .

7.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Neil Riley, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1981 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) in October 2014.  A transcript of the hearing has been associated with the Veteran's claims file.  The record was held open for an additional sixty days to allow the Veteran to submit additional evidence.  In an April 2016 letter, the Veteran and his representative were advised that the VLJ who conducted that hearing was no longer employed by the Board, and that he could request another hearing before a different VLJ.  Later that month, he declined an opportunity for a new hearing.  

The issue of entitlement to a TDIU was not certified for appeal.  However, as the evidence suggests that the Veteran may be unemployable at least in part due to his service-connected right fibula disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an increased evaluation for residuals of right fibula fracture and resection of the benign tumor of the right fibular head and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, in his October 2014 Board testimony, the Veteran withdrew the issue of entitlement to an increased evaluation for a tender scar, residual of surgery to the right leg.

2.  The Veteran's claim of entitlement to service connection for a left knee disorder was last denied in a September 2005 rating decision; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.

3.  Evidence received more than one year since the September 2005 rating decision includes information that was not previously considered that relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disorder.

4.  The Veteran's claim of entitlement to service connection for a back disorder was last denied in an October 2004 rating decision; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.

5.  Evidence received more than one year since the October 2004 rating decision includes information that was not previously considered that relates to an unestablished fact necessary to substantiate the claim of service connection for a back disorder.

6.  The Veteran's status post total left knee replacement was caused by the service-connected right fibula fracture disability.  

7.  The Veteran's degenerative disc disease of the lumbar spine was caused by the service-connected right fibula fracture disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the claim of entitlement to an increased evaluation for a tender scar, residual of surgery to the right leg are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The RO's September 2005 decision that denied the claim of service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015)  

3.  New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The RO's October 2004 decision that denied the claim of service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015)  

5.  New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for service connection on a secondary basis for degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

7.  The criteria for service connection on a secondary basis for status post total left knee replacement are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative on the record at a hearing.  Id.  In the present case, the Veteran, in his October 2014 Board testimony, advised that he wished to withdraw his appeal for an increased evaluation for a tender scar, residual of surgery to the right leg.  See Board Hearing Transcript at 2.  Accordingly, he has withdrawn the appeal as to this issue and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.

Petitions to Reopen

The claims of service connection for a left knee disorder and a back disorder were initially denied in unappealed March 2000 rating decision.  The claims were denied on the basis that there was no evidence of a nexus to service.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.  Therefore, the March 2000 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.

Subsequently, the Veteran's claim of service connection for a back disorder was denied in an October 2004 rating decision.  The Veteran's claim of service connection for a left knee disorder was denied in a September 2005 rating decision.  The Veteran did not appeal the October 2004 or September 2005 decisions, and new and material evidence was not received within one year of their issuance.  Thus, the October 2004 and September 2005 rating decisions also became final.  See id.

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. At 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence added to the record more than one year since the October 2004 and September 2005 rating decisions consists of VA treatment records, the Veteran's October 2014 Board hearing testimony, and VA and private examination reports.  Moreover, in support of his claims the Veteran submitted a private medical opinion dated in January 2015 linking the Veteran's left knee disorder and back disorder to his service-connected right fibula disability.  Because this medical opinion relates to an unestablished fact necessary to substantiate the claims for service connection for a left knee disorder and a back disorder, specifically an indication of a nexus to service, the claims are reopened.  38 C.F.R. § 3.156(a); Shade.
Service Connection

The Veteran contends that his left knee disorder and his low back disorder are caused or aggravated by his service-connected right fibula disability.  As the Veteran has not suggested, and the record does not indicate that his left knee disorder or low back disorder began during service, the Board addresses only the secondary service connection argument herein.  

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evidence establishes that the Veteran has current diagnoses of degenerative disc disease of the lumbar spine and status post total left knee replacement.  See November 2014 VA treatment note; February 2015 VA treatment note.  

In October 2003, Dr. Parson, a private physician, opined that the Veteran's bilateral knee pain caused an antalgic gait and changed the biomechanics causing an increase in the Veteran's back pain. 

In July 2004, a VA physician, based on a review of the claims file, opined that the Veteran's back disorder is related to morbid obesity and poor abdominal support but was also aggravated by trauma both at work in heavy labor of construction and the in service motor vehicle accident.  Further, the examiner opined that the Veteran's back disorder is as likely as not aggravated by his abnormal gait related to the service-connected right knee pathology.

In July 2005, a VA examiner opined that the Veteran's left knee disorder was not caused or a result of the service-connected right fibula disability.  The examiner explained that the left knee disorder is caused by wear and tear as a result of the Veteran's morbid obesity.  The Board finds this opinion to be of limited probative value, as this opinion only addresses whether the Veteran's right fibula disability caused his left knee disorder, not whether his service-connected disability aggravated his left knee disorder.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (vacating a Board decision where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).

In January 2015, Dr. Barefoot, an independent medical examiner, opined that the Veteran's service-connected right fibula disability caused the Veteran's left knee and back disorders.  

In sum, the Board finds that the opinions of Dr. Parson, the July 2004 VA examiner, and Dr. Barefoot are sufficient to establish that the Veteran's status post total left knee replacement and degenerative disc disease of the lumbar spine are proximately due to or the result of his service-connected right fibula disability.  See 38 C.F.R. § 3.310(a); Allen.  Thus, service connection is warranted.


ORDER

The appeal concerning the issue of entitlement to an increased evaluation for a tender scar, residual of surgery to the right leg is dismissed.

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.

Service connection for degenerative disc disease of the lumbar spine is granted. 

Service connection for status post total left knee replacement is granted.


REMAND

The RO last considered the Veteran's claim of entitlement to an increased evaluation for residuals of right fibula fracture and resection of the benign tumor of the right fibular head in a February 2014 statement of the case (SOC).  Since that time, additional evidence has been associated with the record that is relevant to the issue addressed herein, and this VA-generated evidence is not subject to the automatic waiver provisions of 38 U.S.C.A. § 7105(e).  Specifically, this evidence includes VA treatment records since March 2015 and a VA right knee examination in April 2015.  Accordingly, the Board must return the case to the RO for consideration of the additional evidence and issuance of a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31.

Additionally, at the Veteran's January 2015 private examination, he relayed that he was in receipt of benefits from the Social Security Administration (SSA) and that he last formally worked in 1998.  Upon remand, the AOJ should obtain any available records from SSA.  See 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and appropriate notice should be furnished.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how to substantiate a claim for entitlement to a TDIU.

2.  Request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Associate any outstanding VA medical records (dated since March 2015) with the record.  If no additional records are available, include documentation of the unavailability in the claims file.
4.  Contact the SSA and obtain a copy of that agency's decision concerning any claim for benefits, including any medical records relied on to make the decision.

5.  After taking any additional development deemed necessary, readjudicate the claims of entitlement to an increased evaluation for residuals of right fibula fracture and entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


